CARLEY, Justice,
dissenting.
The majority predicates its holding on the notion that Rozar filed in this case a proper application for issuance of a writ of habeas corpus ad testificandum pursuant to OCGA § 24-10-62.1 do not agree with that premise. Moreover, even assuming that Rozar did file such an application, it is clear that any error in the trial court’s failure to issue a ruling on its merits would be harmless. Therefore, I dissent.
The record does contain a document which is styled as a “Motion for Ad Testificandum to Pending Writ of Mandamus.” However, in Georgia, we follow “the principle that there is no magic in nomenclature and that substance controls our consideration of pleadings ([cit.])....” Gulledge v. State, 276 Ga. 740, 741 (583 SE2d 862) (2003). Because substance is the controlling factor, a copy of the “motion” has been attached hereto so as to explain to the bench and bar why I am compelled to dissent. (See Appendix.) Looking to the substance of Rozar’s “motion,” and as is noted by the majority, it is captioned with an entirely different civil action number than that assigned to this mandamus action. The crucial fact which the majority fails to acknowledge, however, is that the “motion” also names entirely different parties. This action was brought against James Donald, in his capacity as Commissioner of the Department of Corrections. The “motion” upon which the majority relies clearly indicates that it is a document in a case brought by Rozar against Milton E. Nix, Jr., et al. *114Mr. Nix is the Chairman of the Board of Pardons and Paroles. Thus, it is readily apparent that the “motion,” styled as it was in another pending mandamus action against other parties and assigned a different case number, was an extraneous and nongermane attachment to the petition filed in this action against Commissioner Donald. Accordingly, the “error” identified by the majority is, in reality, the failure of the trial court to rule on a “motion” which was never filed separately. It was only an attachment to the petition and obviously not relevant to this case. Even assuming that it was aware of this “motion,” the trial court obviously was authorized to disregard it because of its unquestioned inapplicability to the present mandamus action against Commissioner Donald. Based upon its substance, the “motion” was pending in an entirely separate action against totally different parties and, thus, was not relevant to this case at all. If the trial court had considered the “motion” and granted it, the result would be Rozar’s presence at a hearing held in connection with his action against Chairman Nix. Granting the “motion” would not have any effect on his presence at a hearing held in this case against Commissioner Donald.
However, even if the document had been correctly styled and properly filed in this case against Commissioner Donald, it still clearly does not qualify for consideration as a “motion,” because a “motion” must “state with particularity the grounds therefor.” OCGA § 9-11-7 (b) (l).Asis apparent from a review of the attached “motion,” the document filed by Rozar does not state any grounds whatsoever for issuance of a writ of habeas corpus ad testificandum. Instead, the “motion” is, in fact, simply a pro se form order submitted for signature by the trial court, which order purports to direct the Macon State Prison to deliver Rozar to the Sheriff of Fulton County. Thus, the majority concludes that the trial court erred because it failed to construe a pro se form order, which bore an extraneous case number and named non-parties as the respondents, as a “motion” for issuance of a writ of habeas corpus ad testificandum in this action against Commissioner Donald. I submit that it is patently illogical, unconscionable, unfair and outrageous to hold that any trial court of this state errs by failing to construe such an obviously insufficient document as a “motion.”
Had Rozar filed a valid application for a writ of habeas corpus ad testificandum in this case, I could agree that it was reversible error for the trial court to dismiss the mandamus action for his failure to appear, without first considering the application and ruling on its merits. Obviously, a prisoner’s civil action should not be dismissed based upon his absence from a hearing if he has pending before the trial court a valid application for a writ of habeas corpus ad testifi-candum. The remedy for such an error would be reversal of the *115dismissal of the action with direction that the trial court consider the merits of the application. As noted, however, Rozar’s “motion” does not state any grounds for issuance of the writ, but, at most, sets forth his present location and the official into whose custody he seeks to be delivered. Insofar as the question of validity is concerned,
[i]t is clear . . . that [Rozar], as a prisoner, has no constitutional right or “fundamental interest in being present at the trial of a civil action to which he is a party, sufficient to outweigh, as a matter of course, the interest of the state in avoiding expense.” [Cit.] Issuance of a writ of habeas corpus ad testificandum is predicated upon a prisoner’s showing that the ends of justice require his presence. [Cit.] ... To demonstrate “need,” the prisoner must show what he expects to prove and how that proof bears on the case. [Cit.]
Elrod v. Elrod, 272 Ga. 188, 190-191 (4) (526 SE2d 339) (2000). Just as in Elrod v. Elrod, supra, however,
[i]n his application for the writ, [Rozar] made no viable showing why he should prevail as against [the Commissioner]. Since his application failed to show the existence of any relevant and material question of law or fact upon which he might arguably assert that [he was entitled to mandamus relief], the trial court [would] not abuse its discretion in denying the application for the writ. [Cits.]
Thus, the result of the majority’s opinion is to reverse and remand for the trial court to consider the merits of a “motion” for issuance of a writ of habeas corpus ad testificandum, which document shows on its face that it is insufficient to state a viable basis for the relief sought. Since Elrod establishes that the motion is otherwise facially insufficient as a matter of law, any error on the part of the trial court in failing to construe it as a motion for issuance of the writ and to deny it for its obvious lack of merit would be harmless.
Therefore, it is manifestly clear that the trial court should be affirmed for either of two reasons. It did not err in failing to rule on a “motion” that, on its face, was clearly a document with relevance only to another extraneous action Rozar had pending against other state officials. Even ignoring the obvious inapplicability of the “motion” to this case, any error in failing to rule on it was harmless because it did not demonstrate “that the ends of justice require his presence ... [nor did it] show what he expects to prove and how that proof bears on the case. [Cit.]” Elrod v. Elrod, supra at 191 (4).
*116APPENDIX
[[Image here]]
*117[[Image here]]
*118Decided December 1, 2005
Reconsideration denied December 15, 2005.
Scott L. Rozar, pro se.
Thurbert E. Baker, Attorney General, Robert W. Smith, Jr., Assistant Attorney General, for appellees.